Title: To John Adams from the Board of Treasury, 31 October 1786
From: Board of Treasury
To: Adams, John


     
      sir
      Board of Treasury October 31st: 1786.
     
     In your Letter of the 19th May last, you were pleased to inform us that you had already accepted Bills which had been drawn on you to a considerable amount by Mr. Barclay and Lamb, in consequence of

the appropriation which had been made by Congress for forming Treaties with the Barbary Powers; but as we have no advice from you since that date, we are at a loss to know whether the whole or what part of the appropriation has been drawn for on the Dutch Commissioners to the present day— The Accounts transmitted by those Gentlemen to the first of June last do not specify the particular disbursements for this object; but as far as we are able to form an Estimate from the Accounts transmitted, we presume that out of the various drafts you have made on them to the first of June last, 76.000 Florins have been on Account of the Barbary Negociations— If this is the Case 114.000 Florins remained after that day subject to the appropriation abovementioned.—
     The Embarrassments of the Government for want of a steady and operative system of Revenue are daily growing more distressing; and such commotions have of late prevailed in the States of Massachusetts and New Hampshire, that we cannot promise ourselves that the complexion of our Affairs will soon change for a Better. Thus circumstanced it has not been in our power since the remittance of the last sum of 144,000 Florins, through your hands to make any considerable remittance to the Dutch Commissioners— We wish therefore most anxiously that the whole of the Monies appropriated by Congress may not have been exhausted by an unsuccessfull attempt to form Treaties; as we are Extremely apprehensive that in this case there may not be sufficient funds in the Month of February next, in the hands of the Dutch Commissioners to enable them to discharge the Interest which will then be due; and it is not in our power to remit in season any Funds to make up a deficiency.—
     If therefore you can possibly avoid drawing out of the hands of Messrs: Willinks the whole of Monies which have been appropriated for the Barbary Treaties till the February Interest is discharged, we must request the favor of you to do it; and no time shall be lost on our Part in making such further remittances, as may complete any part of the sum of 200.000 Florins, which may have been applied towards the Payment of Interest— We are / with great Respect & Esteem / Sir / Your Obedt: Huml. Servts.
     
      Samuel OsgoodWalter LivingstonArthur Lee
     
    